DETAILED ACTION
                                                Response to Amendment
The reply filed 01/14/22, has been entered. Claims 1-20 pending in the application. Claims 1, 9, 10, and 12 are amended. Claims 17-20 are cancelled. 

                              EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and or additions be acceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no latter, than the payment of the issue fee.  
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Damian M. Aquino on 01/25/22.
The application has been amended as follows:
	PLEASE AMEND THE CLAIMS AS FOLLOWS:

Cancel claims 18-20. 

	 
                                         Allowable Subject Matter 
Claims 1-17 are allowed. The following is an Examiner's statement of reasons for allowance: 	 
             Independent claim 1 of the present application teaches, for example,  “A communication device for interleaving a first encoded data stream received from a host device, the communication device comprising: a first alignment circuit configured to (i) receive the first 
The prior arts of record taken singly or in combination fail to teach, anticipate, suggest, or render obvious the foregoing limitations, “a first alignment circuit configured to (i) receive the first encoded data stream from the host device, wherein the first encoded data stream includes a plurality of symbols encoded with a first type of error correction code, and (ii) output an aligned first encoded data stream that is aligned to boundaries between the plurality of symbols encoded with the first type of error correction code; an interleaver configured to interleave the plurality of symbols of the aligned first encoded data stream into symbol sections each including a predetermined number of symbols encoded with the first type of error correction code; an encoder configured to generate, for each of the symbol sections, a parity block corresponding to the symbols in the symbol section and to output a second encoded data stream including the aligned first encoded data stream and the parity block; and a distribution block configured to distribute a plurality of the second encoded data streams to respective pulse amplitude modulation (PAM) physical channels”. Consequently, claim 1 is allowed over the prior arts. 
            Independent claim 12 includes similar limitations of independent claim 1, therefore is allowed for similar reasons. 
            Dependent claims depend from allowable independent claims and inherently include limitations therein, therefore are allowed as well.
Applicant must submit any comment considered necessary no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

                                      Conclusion
2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESAW T ABRAHAM whose telephone number is (571)272-3812.  The examiner can normally be reached on 8AM-4:30PM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner'ssupervisor, Albert DeCady can be reached on (571) 272-3819. The fax phone number for the organization where this application or proceeding is assigned is (703) 872-9306. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ESAW T ABRAHAM/Primary Examiner, 
Art Unit 2112